UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-V-

LAWRENCE McAFFE,

Defendant.

 

 

Fuspe SDNY
NOC EE

 

a

BLECTRO NUCALLY FILED

TO eens inet

DATE PILED: 3-20

 

|

 

 

 

 

 

te ERE ie rater

18 CR. 425 (JFK)

Upon the application of the Defendant Lawrence McAfee, and

the Government having consented thereto,

IT IS HEREBY ORDERED,

that the Defendant shall continue to

be committed to the custody of the Attorney General, or his

authorized representatives, who shall continue to hospitalize

the defendant for restoration,

to include treatment and

evaluation at a Bureau of Prisons Medical Center. The defendant

shall continue to be hospitalized for treatment in such a

Medical Center facility for an additional period of time, until

OF [) 7 fw

= . :
April 30 1 202014 to determine whether Defendant will attain the

capacity to understand the nature and consequences of the

proceedings against him and to assist in his defense;

IT IS FURTHER ORDERED,

that should the examining physicians

find at any time that the Defendant has attained the capacity to

permit criminal proceedings to go forward against him, the

Bureau of Prisons shall notify the Court as soon as practicable;
IT IS FURTHER ORDERED, that the Defendant shall be produced

for an appearance in the Southern District of New York on April
on ck (LO
2B 2020, for a conference in this matter; and

EN
IT IS FURTHER ORDERED, that in advance of the April ~~’,

Wear “

2020, the responsible examining physician shall submit an update

to the Court of its report provided on November 27, 2019.

SO ORDERED:

Nepteo t Renes

\ je HONORABLE JOHN F. KEENAN

WLC TAA iw
Dated: February —, 2020
